COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  HJSA No. 3, Limited Partnership,              §              No. 08-18-00113-CV

                       Appellant,               §                Appeal from the

  v.                                            §               143rd District Court

  Sundown Energy LP, SMC 2000 LP, PGP           §             of Ward County, Texas
  Holdings 1, LLC, Smith Allen Oil & Gas,
  LLP, Transmountain Exploration LLC,           §           (TC# 16-05-23886-CVW)
  Fortune Natural Resources Corporation,
  Texas Heat of the Permian Basin, Inc.,        §
  Whiting Oil and Gas Corporation, Eagle
  Rock Acquisition Partnership II, LP,          §
  Odyssey Royalties LLC, Horizon
  Royalties LLC, Pinecone Resources LLC,        §
  Brenda Dorman Faught, and Lena Renee
  Brigman,                                      §

                       Appellees.               §

                                            §
                                          ORDER

       The Court has this day considered the Appellees’ motion to equalize time and concludes

the motion should be GRANTED only as to giving the Appellees an additional ten minutes to their

argument and DENIED as to their request for a ten minute rebuttal.

              IT IS SO ORDERED this 27th day of March, 2019.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.